Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

 
 
 
Exhibit 10.43
Reinstatement Premium Protection
Reinsurance Contract
Effective:  April 1, 2015


Homeowners of America Insurance Company
Irving, Texas
15\H00H1048
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Reinstatement Premium Protection
Reinsurance Contract
Effective:  April 1, 2015


Homeowners of America Insurance Company
Irving, Texas






Reinsurer(s)
Participation(s)
   
Everest Reinsurance Company
100.0%
Total
100.0%





15\H00H1048
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Table of Contents


Article
 
Page
       
Preamble
1
1
Coverage
1
2
Commencement and Termination
2
3
Concurrency of Conditions
3
4
Premium
4
5
Loss Notices and Settlements
4
6
Sanctions
4
7
Late Payments
5
8
Offset (BRMA 36C)
6
9
Access to Records
6
10
Errors and Omissions
7
11
Currency (BRMA 12A)
7
12
Taxes (BRMA 50B)
7
13
Federal Excise Tax (BRMA 17D)
7
14
Foreign Account Tax Compliance Act
7
15
Reserves
8
16
Insolvency
10
17
Arbitration
10
18
Service of Suit (BRMA 49G)
11
19
Confidentiality
12
20
Agency Agreement
13
21
Governing Law (BRMA 71B)
13
22
Severability (BRMA 72E)
13
23
Entire Agreement
13
24
Notices and Contract Execution
13
25
Intermediary
14
 
Schedule A
 

 
 
15\H00H1048
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Reinstatement Premium Protection
Reinsurance Contract
Effective:  April 1, 2015


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")






Preamble
Whenever the word "Company" is used in this Contract, such term shall be held to
include any or all of the affiliated insurance companies of Homeowners of
America Insurance Company, which are or may hereafter be under common control,
provided that notice be given to the Reinsurer of any such newly affiliated
insurance companies which may hereafter come under common control as soon as
practicable with full particulars as to how such affiliation is likely to affect
this Contract.  In the event of either party maintaining that such affiliation
calls for alteration in existing terms, and an agreement for alteration not
being arrived at, then the business of such newly affiliated insurance company
is covered at existing terms only for a period of 45 days after notice by either
party that it does not wish to cover such business.




Article 1 -
Coverage

A. By this Contract the Reinsurer agrees to indemnify the Company for 100% of
any net reinstatement premium calculated under each excess layer of the
Company's Two-Year Property Catastrophe Excess of Loss Reinsurance Contract,
effective April 1, 2015 (hereinafter referred to as the "Original Contract" and
described in Schedule A attached to and forming part of this Contract) as a
result of loss occurrences commencing during any contract year of this Contract,
subject to the terms, conditions and limitations set forth herein.




B. For purposes of the coverage provided under this Contract, each excess layer
of the Original Contract shall be deemed to be placed at the following
percentages:




1. First Excess Layer:  10.0%;




2. Second Excess Layer:  50.0%;




3. Third Excess Layer:  50.0%.





Article 2 -
Commencement and Termination

A. This Contract shall become effective at 12:01 a.m., Central Standard Time,
April 1, 2015, with respect to reinstatement premium calculated under the
provisions of the Original Contract as a result of losses arising out of loss
occurrences commencing at or after that time and date, and shall remain in force
until 12:01 a.m., Central Standard Time, April 1, 2017.




B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer's percentage share in this Contract in the
event any of the following circumstances occur as clarified by public
announcement or upon discovery:




1. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) after the earlier of:  (a) the
inception of this Contract, or (b) the date lines are bound for this Contract,
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or




2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time between the earlier
of:  (a) the inception of this Contract, or (b) the date lines are bound for
this Contract, and the date of termination of this Contract has been reduced by
more than 20.0% of the amount of surplus (or the applicable equivalent) at the
date of the Subscribing Reinsurer's most recent financial statement filed with
regulatory authorities and available to the public as of the date lines are
bound; or




3. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease assuming business; or




4. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or




5. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or




6. The A.M. Best's rating for the Subscribing Reinsurer has been assigned or
downgraded below A- (inclusive of "Not Rated" ratings), or the published rating
issued by Standard & Poor's has been downgraded below BBB+ (inclusive of "Not
Rated" ratings); or




7. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or




8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.




C. In the event a Subscribing Reinsurer experiences one or more of the
circumstances specified in paragraph B above, the Subscribing Reinsurer shall
notify the Company as promptly as possible and shall hereinafter be referred to
as a "Special Circumstance Reinsurer."  To terminate a Special Circumstance
Reinsurer's percentage share in this Contract, the Company must provide the
Special Circumstance Reinsurer with written notice as set forth in the Notices
and Contract Execution Article.  Such notice shall include the effective date of
termination as selected by the Company and shall be one of the following:




1. The date of written notice provided by the Special Circumstance Reinsurer; or




2. The last day of the month prior to the date of written notice provided by the
Special Circumstance Reinsurer; or




3. The last day of any month after the date of written notice provided by the
Special Circumstance Reinsurer; or




4. The date of the Company's written notice to the Special Circumstance
Reinsurer advising of the termination.



In the event the Subscribing Reinsurer fails to immediately provide written
notice to the Company of any event outlined in subparagraphs 1 through 8 of
paragraph B above, the Company may elect to substitute the date of public
announcement or discovery as the equivalent of written notice.



D. If any Subscribing Reinsurer's percentage share in this Contract is
terminated or if this Contract expires while a loss occurrence covered hereunder
is in progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions of this Contract, be determined as if the entire loss
occurrence had occurred prior to the termination or expiration of this Contract,
provided that no part of such loss occurrence is claimed against any renewal or
replacement of this Contract.




E. "Contract year" as used herein shall mean the period from 12:01 a.m., Central
Standard Time, April 1, 2015, to 12:01 a.m., Central Standard Time, April 1,
2016, and each respective 12‑month period thereafter that this Contract
continues in force shall be a separate contract year.  However, if this Contract
or the participation of a Subscribing Reinsurer is terminated, the final
contract year shall be from the beginning of the current contract year until the
effective time and date of termination.





Article 3 -
Concurrency of Conditions

A. It is agreed that this Contract will follow the terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
Original Contract, which are not inconsistent with the provisions of this
Contract.




B. The Company shall advise the Reinsurer of any material changes in the
Original Contract which may affect the liability of the Reinsurer under this
Contract.





Article 4 -
Premium

A. As premium for the reinsurance coverage provided hereunder during each
contract year, the Company shall pay the Reinsurer [****] of the Company's net
earned premium (as defined in the Original Contract) for the contract year,
subject to a minimum premium of [****] for each contract year.




B. The Company shall pay the Reinsurer an annual deposit premium of [****] for
each contract year in four equal installments of [****], on April 1, July 1,
October 1 and January 1 of each contract year.




C. Within 45 days after the expiration of each contract year, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with paragraph A above, and any additional premium due
the Reinsurer or return premium due the Company shall be remitted promptly.




D. In the event a Subscribing Reinsurer's participation in this Contract is
terminated under the provisions of paragraph C of the Commencement and
Termination Article, no deposit premium shall be due after the effective date of
termination, the minimum premium shall be waived, and the reinsurance premium
for the contract year shall be calculated as the number of days the Subscribing
Reinsurer participates on this Contract for the contract year divided by the
number of days of the original contract year of this Contract and the quotient
thereof shall be multiplied by the Subscribing Reinsurer's percentage share of
the final adjusted premium for the contract year reported in accordance with
paragraph C above.





Article 5 -
Loss Notices and Settlements

A. The Company shall notify the Reinsurer of all settlements made by the Company
arising from loss occurrences subject to the Original Contract.  The Company
will advise the Reinsurer of all subsequent developments relating to such claims
that, in the opinion of the Company, may materially affect the position of the
Reinsurer.




B. All reinstatement premium calculations made by the Company under the Original
Contract, provided they are based on the terms of the Original Contract and are
within the terms of this Contract, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable as promptly as
possible upon receipt of reasonable evidence of the amount paid (or scheduled to
be paid) by the Company for loss occurrences covered under the Original
Contract.





Article 6 -
Sanctions

Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party.




Article 7 -
Late Payments

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.




B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to which
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows:




1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times




2. 1/365th of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




3. The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.


Notwithstanding the provisions of subparagraph 2 above and the immediately
preceding sentence, the interest rate for a Special Circumstance Reinsurer will
increase by 1.0% for every month that payment of the claim is past due, subject
to a maximum annual interest rate of 10.0%.



C. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by a court of
competent jurisdiction, such interest rate shall be modified to the highest rate
permitted by the applicable law, and all remaining provisions of this Article
and Contract shall remain in full force and effect without being impaired or
invalidated in any way.




D. The establishment of the due date shall, for purposes of this Article, be
determined as follows:




1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.




2. Any claim or loss payment due the Company hereunder shall be deemed due
30 days after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 30 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.




3. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due
30 days following transmittal of written notification that the provisions of
this Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



E. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.




F. Interest charges arising out of the application of this Article that are $250
or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.





Article 8 -
Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract.  The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.




Article 9 -
Access to Records

A. Provided the Company has received at least 60 days prior notice, the
Reinsurer or its designated representatives shall have access during regular
business hours to all records of the Company which pertain in any way to this
reinsurance.  However:




1. A Special Circumstance Reinsurer shall not have any right of access to the
records of the Company without the Company's prior consent; and




2. A Subscribing Reinsurer or its designated representatives shall not have any
right of access to the records of the Company if it is not current in all
undisputed payments due the Company.  "Undisputed" as used herein shall mean any
amount that the Subscribing Reinsurer has not contested in writing to the
Company specifying the reason(s) why the payments are disputed.




B. The provisions of this Article shall extend beyond the expiration or
invalidation of this Contract, or the termination of a Subscribing Reinsurer's
percentage share in this Contract, until all claims and losses hereunder are
settled.





Article 10 -
Errors and Omissions

Inadvertent delays, errors or omissions made in complying with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.




Article 11 -
Currency (BRMA 12A)

A. Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.




B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.





Article 12 -
Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.




Article 13 -
Federal Excise Tax (BRMA 17D)

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.




B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.





Article 14 -
Foreign Account Tax Compliance Act

A.
To the extent the Reinsurer is subject to the deduction and withholding of
premium payable hereon as set forth in the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Internal Revenue Code), the Reinsurer shall allow
such deduction and withholding from the premium payable under this Contract.



B.
In the event of any return of premium becoming due hereunder, the return premium
will be determined and paid in full without regard to any amounts deducted or
withheld under paragraph A of this Article.  In the event the Company or its
agent recovers such premium deductions and withholdings on the return premium
from the United States Government, the Company or its agent will reimburse the
Reinsurer for such amounts.





Article 15 -
Reserves

A. The Reinsurer agrees to fund its share of the Company's ceded outstanding
loss reserves (being the sum of all reinstatement premiums calculated by the
Company under the Original Contract but not yet recovered from the Reinsurer,
plus the Company's reserves for reinstatement premiums calculated under the
Original Contract, if any), and any other outstanding balances which it shall be
required by applicable regulation or law to set up under this Contract (the
"funding obligation") by:




1. Clean, irrevocable and unconditional letters of credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or




2. Escrow accounts for the benefit of the Company; and/or




3. Cash advances;



if the Reinsurer:



1. Is unauthorized in any state of the United States of America or the District
of Columbia and if, without such funding, a penalty would accrue to the Company
on any financial statement it is required to file with the insurance regulatory
authorities involved; or




2. Is a Special Circumstance Reinsurer.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.


Notwithstanding the provisions of the Arbitration Article, if a Special
Circumstance Reinsurer fails to fund its share of the funding obligation as set
forth above, the Company retains its right to apply to a court of competent
jurisdiction for equitable or interim relief.



B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of reinstatement premiums
calculated by the Company under the terms of the Original Contract, unless paid
in cash by the Reinsurer;




2. To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer;




3. To fund a cash account in an amount equal to the Reinsurer's funding
obligation funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date;




4. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's funding obligation, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.



C. If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, an interest
charge on the funding obligation calculated on the last business day of each
month as follows:




1. The number of full days that have expired since the earliest of the
applicable following dates:




a. As respects a Subscribing Reinsurer that is unauthorized in any state of the
United States of America or District of Columbia having jurisdiction over the
Company, December 31 of the calendar year in which the funding was required; or




b. As respects a Special Circumstance Reinsurer, the first date such reinsurer
becomes a Special Circumstance Reinsurer;



times:



2. 1/365th of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




3. The greater of (a) the funding obligation, less the amount, if any, funded by
the Subscribing Reinsurer prior to the applicable date determined in
subparagraph 1 above or (b) $100,000.



It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.


If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.




Article 16 -
Insolvency

A. In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim.  It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.




B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.




C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.





Article 17 -
Arbitration

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots. 
Notwithstanding the above, in the event the dispute or difference of opinion
involves a Special Circumstance Reinsurer, the Company may, at its option,
choose to forego arbitration and may bring an action in any court of competent
jurisdiction.




B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire.  The Arbiters shall consider this
Contract as an honorable engagement rather than merely as a legal obligation and
they are relieved of all judicial formalities and may abstain from following the
strict rules of law.  The decision of the Arbiters shall be final and binding on
both parties; but failing to agree, they shall call in the Umpire and the
decision of the majority shall be final and binding upon both parties.  Judgment
upon the final decision of the Arbiters may be entered in any court of competent
jurisdiction and the Arbiters are empowered to grant interim relief as they may
deem appropriate.




C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall, at the option of the Company, constitute and act as one party
for purposes of this Article and communications shall be made by the Company to
each of the reinsurers constituting one party, provided, however, that nothing
herein shall impair the rights of such reinsurers to assert several, rather than
joint, defenses or claims, nor be construed as changing the liability of the
reinsurers participating under the terms of this Contract from several to joint.




D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. 
In the event that the two Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the Umpire and the arbitration shall be equally
divided between the two parties.




E. Any arbitration proceedings shall take place in Irving, Texas, or at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Texas.





Article 18 -
Service of Suit (BRMA 49G)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)



A. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article.  This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.




B. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of a court of competent jurisdiction within the United States. 
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.  The
Reinsurer, once the appropriate Court is accepted by the Reinsurer or is
determined by removal, transfer or otherwise, as provided for above, will comply
with all requirements necessary to give said Court jurisdiction and, in any suit
instituted against any of the Subscribing Reinsurers upon this Contract, will
abide by the final decision of such Court or of any Appellate Court in the event
of an appeal.




C. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.





Article 19 -
Confidentiality

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract ("Confidential
Information") are proprietary and confidential to the Company.  Confidential
Information shall not include documents, information or data that the Reinsurer
can show:




1. Are publicly known or have become publicly known through no unauthorized act
of the Reinsurer;




2. Have been rightfully received from a third person without obligation of
confidentiality; or




3. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.




B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, excluding any affiliated
companies, except:




1. When required by retrocessionaires subject to the business ceded to this
Contract;




2. When required by state regulators performing an audit of the Reinsurer's
records and/or financial condition;




3. When required by external auditors performing an audit of the Reinsurer's
records in the normal course of business; or




4. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.



Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.



C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.




D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.





Article 20 -
Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.




Article 21 -
Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Texas.




Article 22 -
Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.




Article 23 -
Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.  Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties hereto.




Article 24 -
Notices and Contract Execution

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.




B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:




1. Paper documents with an original ink signature;




2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or




3. Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.




C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.





Article 25 -
Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.




In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This ________________ day of ____________________________ in the year
____________.


Homeowners of America Insurance Company (for and on behalf of the "Company")


_______________________________________________________
15\H00H1048
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Schedule A
Reinstatement Premium Protection
Reinsurance Contract
Effective:  April 1, 2015


Homeowners of America Insurance Company
Irving, Texas





   

First Excess
   

Second Excess

   

Third
Excess
 
Original Contract Retention
 
$
5,000,000
   
$
20,000,000
   
$
50,000,000
 
Original Contract Reinsurer's
Per Occurrence Limit
 
$
15,000,000
   
$
30,000,000
   
$
100,000,000
 
Original Contract Reinsurer's Contract Year Limit
 
$
30,000,000
   
$
60,000,000
   
$
200,000,000
 
Original Contract Year Minimum Premium
   
[****]
 
   
[****]
 
   
[****]
 
Original Contract Premium Rate
   
[****]
 
   
[****]
 
   
[****]
 
Original Contract Year Deposit Premium
   
[****]
 
   
[****]
 
   
[****]
 

15\H00H1048
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  April 1, 2015


entered into by and between


Homeowners of America Insurance Company
Irving, Texas
and
Everest Reinsurance Company
A Delaware Corporation
(hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 100% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2015, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2017, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


Everest Reinsurance Company


_______________________________________________________






15\H00H1048\03R
 
[aonempowerresultslogo.jpg]